COURT OF CHANCERY
                                   OF THE
 SAM GLASSCOCK III           STATE OF DELAWARE               COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                     34 THE CIRCLE
                                                               GEORGETOWN, DELAWARE 19947


                                   January 6, 2015

Michael F. Bonkowski, Esq.                    William M. Kelleher, Esq.
Nicholas J. Brannick, Esq.                    Phillip A. Giordano, Esq.
Cole, Schotz, Meisel, Forman &                Gordon, Fournaris & Mammarella, P.A.
Leonard, P.A.                                 1925 Lovering Avenue
500 Delaware Avenue, Suite 1410               Wilmington, DE 19806
Wilmington, DE 19801

John A. Elzufon, Esq.
Elzufon Austin Tarlov & Mondell, P.A.
300 Delaware Avenue, Suite 1700
Wilmington, DE 19801

              Re:    Horsey v. Horsey & Sons, Inc. et al.
                     Civil Action No. 8972-VCG

Dear Counsel:

      I have reviewed the unredacted version of the “talking points” email from

Mr. McAllister to David and Patricia Horsey, which includes an earlier email

communication from Patricia Horsey to McAllister. The redacted email has four

redacted areas, which I will address as they appear from top to bottom.

      The first redaction deals solely with settlement negotiations and is unrelated

to the portion of the document from which David Horsey appeared to testify; that

material need not be disclosed. The second redaction, a full paragraph beginning

“If you focus on these points. . .” relates directly to the portion of the document
from which Mr. Horsey testified; any privilege attached to this paragraph has been

waived. The third and fourth redacted sections are attorney client communications

unrelated to Mr. Horsey’s testimony and may remain redacted. A copy of the

email with the second redacted portion unredacted should be provided to Plaintiff’s

counsel and made a part of the record forthwith. IT IS SO ORDERED.



                                            Sincerely,

                                            /s/ Sam Glasscock III

                                            Sam Glasscock III




                                        2